ANTHONY WILLIAMS, Petitioner,
v.
M.W. HARLOW, ACTING SUPT. AT (SCIH) & JEFFREY A. BEARD, SECRETARY OF DEPT. OF CORRECTIONS; R.M. LAWLER, DEPUTY SUPERINTENDENT AND PCR MEMBER; CO FERRONE; JOE KELLER, HOUSING UNIT MANAGER; CO GRMLUND (SIC); SCOTT WALTERS, HOUSING UNIT MANAGER; CAPT. KAUFFMAN; CINDY WATSON, CHIEF GRIEVANCE AND APPEALS OFFICER; D. VARNER, CHIEF GRIEVANCE AND APPEALS OFFICER; AND MICHAEL P. WOLANIN, CENTRAL OFFICE EXECUTIVE STAFF MEMBER, Respondents.
No. 739 MAL 2010.
Supreme Court of Pennsylvania, Middle District.
March 31, 2011.

ORDER
PER CURIAM.
AND NOW, this 31st day of March, 2011, the Petition for Allowance of Appeal is denied.